Order entered December 17, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01019-CV

                               PHYLLIS SLICKER, Appellant

                                               V.

                             LESLIE G. MARTIN, P.C., Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-15742

                                           ORDER
       Before the Court is appellee’s December 17, 2019 emergency motion for extension of

time to file brief tendered. We note, however, that the brief was not accepted by the Clerk of the

Court because the brief failed to comply with certain requirements of the rules of appellate

procedure. We further note that the notice informing appellee of the deficiencies directed

appellee to file a corrected brief by December 20, 2019. In accordance with that notice, we

GRANT the motion and ORDER the corrected brief be filed no later than December 20, 2019.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE